RICHARDS, J.
Eliza Baumhart brought this action in the Erie Common Pleas to quiet title in a certain lot bordering upon Lake Erie.
It appears from the evidence that the lot in question was owned by Mary McClure. The adjoining lots were owned by Baumhart.
A long time previous to the commencement of this action, McClure’s lot became submerged by the lake and so remained for approximately 40 or 50 years. A few years ago due to the recession of the lake said lot again appeared' above the surface. After its reappearance McClure asserted title thereto, and Baumhart also claims title by reliction.
Common Pleas refused to grant relief prayed for, and Baumhart appealed to Court of Appeal’s which held:
1. In view of the fact that McClure has a connected chain of title to (and in question burden of proof rests on claimant to show state of facts which deprive her of such title.
2. Riparian owner may lose land by slow process of erosion but no such loss would result,'if land is washed away by storm resulting in a sudden avulsion.
3. It is a matter of general knowledge that the shores of Lake Erie are subject to occasional storms in which the rushing waters quickly wash away large tracts. This may have been the case of the lot in question.
4. If such was the case the title to said lot remains unchanged upon its reappearance, and this will be assumed as no proof to the contrary. is shown.
Judgment of Common Pleas affirmed and decree rendered accordingly.